                   IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


JOHN DAVID MCCUISTON,                        )
                                             )
                    Petitioner,              )
                                             )          1:16CV1094
       v.                                    )          1:15CR122-1
                                             )
UNITED STATES OF AMERICA,                    )
                                             )
                    Respondent.              )


                                         ORDER

       The Recommendation of the United States Magistrate Judge was filed with the court

in accordance with 28 U.S.C. §636(b) and, on May 3, 2019, was served on the parties in this

action. (ECF Nos. 41, 42.) Petitioner objected to the Recommendation.

      The court has appropriately reviewed the portions of the Magistrate Judge’s report to

which objection was made and has made a de novo determination which is in accord with the

Magistrate Judge’s report.        The Court therefore adopts the Magistrate Judge=s

recommendation.

       IT IS HEREBY ORDERED that Petitioner’s motion to amend, (ECF No. 40), motion

to vacate, set aside or correct sentence, (ECF No. 23), cross-motion for summary judgment,

(ECF No. 34), and Affidavit and Affirmation and Motion to Order the Production of the

Complete Presentence Report, (ECF No. 35), is DENIED, and that this action is

DISMISSED with prejudice.          A judgment dismissing this action will be entered

contemporaneously with this Order.
          Finding no substantial issue for appeal concerning the denial of a constitutional right

affecting the conviction, nor a debatable procedural ruling, a certificate of appealability is not

issued.

          This, the 18th day of June, 2019.


                                       /s/ Loretta C. Biggs
                                       United States District Judge
